  Case 8:18-cr-00204-SDM-SPF Document 88 Filed 09/24/19 Page 1 of 2 PageID 423


                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

CASE NO. 8:18-cr-204-T-23SPF                      DATE: September 24, 2019
HONORABLE STEVEN D. MERRYDAY                      Courtroom 15A
UNITED STATES OF AMERICA                          Michael Gordon, AUSA
vs.
JONATHAN BUDOWSKI                                 Jason Mayberry, CJA
COURT REPORTER: Bill Jones                        DEPUTY CLERK: Gretchen O’Brien
INTERPRETER: n/a                                  PROBATION: Kelly Primrose
TIME: 8:43 a.m.–9:39 a.m.                         TOTAL: 56 minutes

        CRIMINAL MINUTES - SENTENCING REFORM ACT MINUTES

The defendant pleaded guilty to counts one and four of the superseding indictment.
Imprisonment: two hundred forty-eight months, comprising consecutive terms of
one hundred eighty-eight months as to count one and sixty months as to count four;
these terms of imprisonment will run consecutive to any imprisonment imposed in the
defendant’s pending charges in Hernando County Circuit Court docket numbers 2016-
CF-1473 and 2017-CF-1540 and Pasco County Circuit Court docket number 2018-CF-
582.
Supervised Release: sixty months, comprising concurrent terms of sixty months as to
count one and sixty months as to count four
Special Conditions:
1.) The defendant must participate in a substance abuse program, follow the probation
officer’s instructions with respect to the program, contribute to the cost of the program in
accord with the applicable sliding scale, and submit to random drug testing.
2.) The defendant must participate in a mental health treatment program, follow the
probation officer’s instructions with respect to the program, and contribute to the costs in
accord with the applicable sliding scale.
The defendant shall cooperate in the collection of his DNA as directed by the probation
officer.
The defendant must refrain from any unlawful use of a controlled substance. The
defendant must submit to one drug test within fifteen days of placement on supervision
and at least two periodic drug tests thereafter. The defendant must submit to random
drug testing, not to exceed 104 tests per year.

                    *********************************************
  Case 8:18-cr-00204-SDM-SPF Document 88 Filed 09/24/19 Page 2 of 2 PageID 424


Fine: waived
Restitution: n/a
The final order of forfeiture (Doc. 84) is final and incorporated into the judgment.
Special Assessment: $200, due immediately
Counts two and three of the superseding indictment are dismissed in accord with the plea
agreement. The underlying indictment is also dismissed.
The defendant is remanded to the custody of the United States Marshal to await
designation by the Bureau of Prisons.
The court recommends confinement at FCI Jesup, Georgia, and participation in the
Residential Drug Abuse Program (RDAP) and electrical training.
The defendant is advised of his right to appeal and to counsel on appeal.


               GUIDELINE RANGE DETERMINED AT SENTENCING
                          (BEFORE DEPARTURES)
Total Offense Level:            29
Criminal History Category:      VI
Imprisonment Range:             Count One: 151–188 months
                                Count Four: 5 years, consecutive to count one
Supervised Release Range:       Count One: 5 years
                                Count Four: 2–5 years
Restitution:                    n/a
Fine Range:                     $30,000–$10,000,000
Special Assessment:             $200
